Exhibit 10.10

 

Protea Biosciences Group, Inc.

1311 Pineview Drive, Suite 501

Morgantown, WV 26505

 

September 9, 2016      

To Investors in 20% OID Debentures and Warrants

of Protea Biosciences Group, Inc.

 

Dear Investor:

 

In May, June, and July 2016, Protea Biosciences Group, Inc. (“Protea” or the
“Company”) sold to you and certain other accredited investors an aggregate of
$2,013,750 principal amount of 20% original issue discount unsecured short-term
convertible debentures due November 20, 2016, November 30, 2016, December 10,
2016 December 30, 2016, and January 29, 2016, being six months following their
respective dates of issuance (collectively, the “Existing Debentures”). In
addition, we issued to you and the other purchasers of the Existing Debentures
three-year warrants to purchase up to 6,041,250 shares of common stock of the
Company at an exercise price of $0.325 per share (the “Existing Warrants”).

 

The Company plans on offering in the same private placement to accredited
investors up to $3,500,000 of additional 20% original issue discount unsecured
short-term convertible debentures due six months following their respective
dates of issuance (the “New Debentures”) and warrants to purchase at an exercise
price of $0.325 per share, a number of shares of Company common stock, $0.0001
par value per share (the “Common Stock”) equal to 75% of the number of shares of
Common Stock initially issuable upon conversion of the New Debentures (the “New
Warrants”). Laidlaw & Company (UK) Limited will act as placement agent for the
offering of the New Debentures and New Warrants (the “Offering”); such Offering
to continue until October 31, 2016, subject to extension of such offering period
to as late as November 30, 2016.

 

The New Debentures and New Warrants being offered pursuant to Protea’s
Confidential Private Placement Memorandum, dated August 31, 2016 (the
“Memorandum”) are substantially identical to the Existing Debentures and
Existing Warrants (collectively, the “Existing Securities”). However, the
Existing Securities contain weighted average anti-dilution adjustment
provisions, whereas, the New Debentures and New Warrants now being offered
contain full-ratchet anti-dilution provisions which, in substance entitles the
holder to reduce his or its conversion price and exercise price then in effect
to any lower price in which the Company sells Common Stock or other convertible
securities or warrants (with limited exceptions).

 

We are pleased to advise you that the Company has agreed to offer to you and all
of the other holders of the Existing Securities an opportunity to exchange such
Existing Securities for the New Debentures and New Warrants. So you can make an
informed investment decision, we are enclosing with this letter a copy of the
Protea Memorandum which includes as exhibits the form of New Debenture and New
Warrant.

 

In addition, on September 7, 2016, the Company received $655,000 from the
issuance to one investor of a $725,000 principal amount promissory note; the
proceeds of which were used to retire a $655,000 note issued in March 2016 that
matured on September 7, 2016 (the “Refinancing Note”). The Refinancing Note is
due and payable on October 15, 2016 and is secured by a lien on the Company’s
accounts receivable and inventory. The Company is requesting that you consent to
the issuance of the Refinancing Note and agree to waive any default that may
have occurred under your Existing Debenture by reason of the issuance of the
Refinancing Note.

 

If you elect to accept this exchange offer and consent to the Company’s issuance
of the Refinancing Note, please so indicate by executing a copy of this letter
in the space provided below. If you elect to exchange your Existing Securities
for the New Debenture and New Warrant, please return your Existing Debenture and
Existing Warrant to us, and we will arrange with the Company to cancel such
Existing Securities and have Protea send to you a New Debenture in identical
principal amount and a New Warrant.

 

Very truly yours,

 

PROTEA BIOSCIENCES GROUP, INC.

 



By: /s/ Stephen Turner   Stephen Turner, President and CEO  

 

 1 

 

 

The undersigned Investor hereby agrees to accept the above exchange offer and
shall return my Existing Securities for cancellation, subject to receipt of a
New Debenture and New Warrant.

 

    $_________________________   Name of Note Holder(s)   Amount of Existing
Debanture                   Signature   Date                   Joint Signature
(if applicable)   Date                   Title (if applicable)      

 



 2 

